379 F.2d 556
UNITED STATES of America, ex rel. Joseph M. HOUGHTON, Appellant,v.William W. SCRANTON, Gov., Hon. Walter Alessandroni, Arthur T. Prasse, Com. State Corr., David N. Myers, Supt. State Corr. Institution, Graterford, Penna. and Clarence R. Wolfe, Dept. Supt. et al.
No. 16208.
United States Court of Appeals Third Circuit.
Submitted June 19, 1967.
Decided July 26, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.


1
Joseph M. Houghton, pro se.


2
Thomas J. Mangan, Jr., Legal Asst., Frank P. Lawley, Jr., Deputy Atty. Gen., Harrisburg, Pa. (William C. Sennett, Atty. Gen., Harrisburg, Pa., on the brief), for appellee.


3
Before KALODNER and HASTIE, Circuit Judges, and VAN DUSEN, District Judge.

OPINION OF THE COURT

4
PER CURIAM.


5
On review of the record we find no error. The Order of the District Court of May 16, 1966 will be affirmed for the reasons so well stated by Judge Wood in his Memorandum Opinion. 272 F. Supp. 960 (E.D.Pa.1966).